DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tile positioning device” and “wireless communication device” of each functioning tile, as recited in claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: On p. 11, “reel 310” should read “reel 30” or the like.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a tile positioning device” in claim 12. Specifically, aside from the verbatim claim language in the summary portion of Applicant’s specification, there is apparently no further mention or description of a tile positioning device, much less how a tile positioning device cooperates with the instant invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 12 recites “wherein each functional tile comprises a tile positioning device and a wireless communication device which are self-sufficient in terms of energy” which is rejected because the specification does not convey to one of ordinary skill in the art that Applicant has possession of the claimed invention, specifically the tile positioning device. Applicant gives no indication of how a tile positioning device located on each functional tile would work or how it would be configured. Examiner is unaware of any tile positioning devices in the prior art that would enable a functional tile to traverse a complex three-dimensional lattice in space, nor does the Applicant incorporate by reference any tile positioning device that would be capable of doing so. Merely describing at a high level of abstraction an idea for something, such as a tile positioning device, that would benefit the implementation of the claimed invention but is not otherwise well-known to those of ordinary skill in the art is not sufficient to satisfy the written description requirement. In contract, Examiner notes that wireless communication devices are well-known and understood devices whose possession can be simply conveyed by a mere “throw away” description, as in the instant disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1, lines 5-6 recite “creating the lattice by cold-connecting the framework elements” which is indefinite, because lines 3-4 recites “creating at least two framework elements”, thus encompassing embodiments where only two framework elements are created. It is unclear from Applicant’s disclosure how a lattice could be created with only two framework elements, given that connecting two framework elements would only create a two-sided line shape, e.g., two sides of an equilateral triangle. On the other hand, Applicant specifically discloses that a lattice of the invention corresponds to the metal lattice 10 depicted in, e.g., Figures 3-4c, which are all shown to be complex three dimensional structures necessarily comprising a large number of framework elements connected together. Therefore, it would appear that the creation of Applicant’s lattice would necessitate a large number of interconnected framework elements, rather that two at a minimum. In other words, two framework elements alone would not meet Applicant’s own description of a lattice. Claim 5 is likewise rejected, as it is unclear, per Applicant’s disclosure, how a minimum of two framework elements 11 can form a plurality of basic structural modules 12, much less even a single module 12. Dependent claims 2-16 fail to cure the deficiencies.
	Claim 2, line 3 recites “unwinding and extending a length of metal strip or wire” which is indefinite, because it is unclear if the metal strip or wire is being unwound and extended from the coil recited in claim 1, or whether it is being unwound and extended from some other unnamed structure or from itself. Dependent claims 3-4 fail to cure the deficiencies.
	Claim 2, line 4 recites “cutting said length of metal strip or wire” which is indefinite, because it is unclear if the recitation is referring to a step of cutting the metal strip or wire along the length, i.e., a lengthwise cut, or whether the length of metal strip or wire is being cut or separated from the coil of metal strip or wire. Dependent claims 3-4 fail to cure the deficiencies.
	Claim 5 recites “The manufacturing method according to claim 1, comprising the cold-connecting of framework elements to form a plurality of basic structural modules, and the cold-connecting of basic structural modules so as to form the lattice” which is indefinite, as due to the particular phrasing of the claim, the recitation does not clearly recite an additional method step or a limitation of an existing method step from claim 1. In other words, it is unclear if the step of “creating the lattice” in claim 1 is further comprising the step recited in claim 5, or if claim 5 is reciting a new and distinct step in the method.
	Claim 12 recites “wherein each functional tile comprises a tile positioning device and a wireless communication device which are self-sufficient in terms of energy” which is indefinite, because it is unclear how the tile positioning device and the wireless communication device can be self-sufficient in terms of energy without qualification. Such a limitation would appear to require the tile positioning device and a wireless communication device to be able to create energy from nothing, such that the tile positioning device and a wireless communication device are self-sufficient even when there is no sunlight available to power solar cells, e.g., when the rigid structure is deep in interstellar space such that meaningful sunlight is unavailable. It appears clear from Applicant’s disclosure that the intent is for the functional tile to carry a solar cell in order to provide electrical power to the tile positioning device and the wireless communication device, but such is not currently being captured by the claim.
	Claim 16 recites “sending to the machine of a sequence of instructions configured for implementing the method according to claim 1” which is indefinite, because it is unclear if the machine recited in claim 16 necessarily comprises a means of receiving the instructions (e.g., a radio antenna), much less a means of manufacturing a rigid structure. The method of claim 16 is seemingly contingent on both capabilities, but machine of claim 16 is not required to be capable of receiving instructions or manufacturing the rigid structure, in which case the instructions would not be received or enacted upon, thereby frustrating the method itself.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pryor et al. (US 2006/0207189 A1), hereinafter Pryor.
Regarding claim 1, Pryror discloses a method for manufacturing in space a rigid structure comprising a lattice (abstract, regarding a deployable structural assembly; see paras. [0005-0006]), comprising: 
creating at least two framework elements (longitudinal members 122, 124, battens 128, and flexible diagonal members 130 of structural side elements 108A-108C; fig. 4) from a coil of metal strip or wire (rolled members 106A-106C; fig. 2), and 
creating the lattice by cold-connecting the framework elements (para. [0057], regarding the exemplary boom 100 is formed of a plurality of structural side elements 108A-108C that are joined together by a plurality of interlocking elements 120 formed along the edges of the structural side elements 108A-108C; fig. 4).

Regarding claim 2, Pryor discloses the manufacturing method according to claim 1, wherein the creation of each framework element comprises: 
unwinding and extending a length of metal strip or wire (para. [0056], regarding during deployment of the boom 100, the pins 116 of the drive rollers 110A-110C engage the indexing structures 118 of the structural side elements 108A-108C so as to pull the structural side elements 108A-108C off of the rolled members 106A-106C; figs. 2 and 4), 
cutting said length of metal strip or wire (para. [0060], regarding the second layer of material, which may exhibit a less complicated geometry (for example, a lack of interlocking elements 120A, 102B, indexing structures 118, or both), may be formed using a less expensive cutting or shaping process such as by stamping or use of a water jet cutting machine; see also corresponding rejection under §112(b) detailed hereinabove).

Regarding claim 5, Pryor discloses the invention in claim 1, and further discloses the invention comprising the cold-connecting of framework elements (see para. [0069]) to form a plurality of basic structural modules (108), and the cold-connecting of basic structural modules so as to form the lattice (see again para. [0057]).

Regarding claim 9, Pryor discloses the invention in claim 1, and further discloses wherein the material of the metal strip or wire is Invar, titanium, an aluminum-based alloy, or a carbon-based alloy (para. [0059], regarding the first layer used to form the longitudinal members 122 and 124 may include a layer of titanium or other metal or metal alloy).

Regarding claim 10, Pryor discloses a rigid structure comprising a lattice (as shown in fig. 4), the rigid structure being obtained by implementing the method according to claim 1 (per the rejection of claim 1 as detailed hereinabove).

12. (Currently Amended) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 2006/0207189 A1), hereinafter Pryor, in view of Brown et al. (US 2002/0112417 A1), hereinafter Brown.
Regarding claim 3, Pryor discloses the invention in claim 2, but does not appear to specifically disclose wherein the creation of each framework element further comprises folding the cut length of metal strip or wire in at least one fold orthogonal to the main direction of the cut length of metal strip or wire.
However, Brown teaches wherein the creation of each framework element further comprises folding the cut length of metal strip or wire (truss boom 22; fig. 2) in at least one fold orthogonal to the main direction of the cut length of metal strip or wire (para. [0049], regarding the truss boom 22 is compressed by folding moveable battens 30 having center hinges 46; fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Pryor such that the creation of each framework element further comprises folding the cut length of metal strip or wire in at least one fold orthogonal to the main direction of the cut length of metal strip or wire as taught by Brown in order to ensure that the metal strip or wire can be configured in a different shape for future storage or transport purposes (see Brown, para. [0049]).

Regarding claim 4, Pryor discloses the invention in claim 2, and further discloses wherein each framework element (108) is created from a coil of metal strip (106).
Pryor does not appear to specifically disclose wherein the creation of each framework element further comprises folding the cut length of metal strip along a fold parallel to the main direction of said length in order to give it an L-shaped cross-section.
However, Brown teaches wherein the creation of each framework element further comprises folding the cut length of metal strip (truss boom 22; fig. 2) along a fold parallel to the main direction of said length in order to give it an L-shaped cross-section (para. [0046], regarding the longerons 26 have a corrugated cross section 36, including at least one crease or fold, which in the illustrated embodiment preferably forms an “L” shaped; fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Pryor such that the creation of each framework element further comprises folding the cut length of metal strip along a fold parallel to the main direction of said length in order to give it an L-shaped cross-section as taught by Brown in order to ensure that the metal strip or wire can be configured in a different shape for future storage or transport purposes (see Brown, para. [0046]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 2006/0207189 A1), hereinafter Pryor, in view of Baudasse et al. (US 2002/0112417 A1), hereinafter Baudasse.
Regarding claim 6, Pryor discloses the invention in claim 1, but does not appear to specifically disclose wherein the cold-connection is implemented by stapling, clinching, magnetic fastening, or cold welding by molecular adhesion.
However, Baudasse is in the field of deploying structures (abstract) and teaches wherein the cold-connection is implemented by stapling, clinching, magnetic fastening, or cold welding by molecular adhesion (para. [0051], regarding the flexible membrane 30 may be stiffened by transverse straps themselves fixed to the tape springs, for example by bonding, riveting, stapling or stitching; figs. 5a-5c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Pryor such that the cold-connection is implemented by stapling, clinching, magnetic fastening, or cold welding by molecular adhesion as taught by Baudasse in order to ensure that the framework can be connected a variety of different ways without using heat (see again Baudasse, para. [0051]).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 2006/0207189 A1), hereinafter Pryor, in view of Williamson et al. (US 3,913,105 A), hereinafter Williamson.
Regarding claim 7, Pryor discloses the invention in claim 1, but does not appear to specifically disclose the invention further comprising the attachment to the lattice of at least one functional tile from the group comprising: an antenna reflector tile comprising a metal grid suitable for reflecting radiofrequency waves, an optical reflector tile comprising an optical surface reflecting in the visible range, a protective tile comprising a frame on which is stretched a single- or multi-layer insulation sheet, or a screen tile comprising a dense surface with or without emissive surface treatment for protection against micrometeorites.
	However, Williamson is in the field of collapsible self-erecting frame structures for space use (col. 1, lines 19-32) and teaches the attachment to the lattice of at least one functional tile from the group comprising: an antenna reflector tile comprising a metal grid suitable for reflecting radiofrequency waves, an optical reflector tile comprising an optical surface reflecting in the visible range, a protective tile comprising a frame on which is stretched a single- or multi-layer insulation sheet, or a screen tile comprising a dense surface with or without emissive surface treatment for protection against micrometeorites (col. 3, lines 60-66, regarding the illustrated truss structure is the supporting frame of a deployable electromagnetic reflector for a spacecraft antenna or the like; the RF reflective surface of the antenna is provided by a foldable wire mesh 32 (shown in fragmentary fashion) fixed to the front side 16 of the truss structure; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Pryor to include the attachment to the lattice of at least one functional tile from the group comprising: an antenna reflector tile comprising a metal grid suitable for reflecting radiofrequency waves, an optical reflector tile comprising an optical surface reflecting in the visible range, a protective tile comprising a frame on which is stretched a single- or multi-layer insulation sheet, or a screen tile comprising a dense surface with or without emissive surface treatment for protection against micrometeorites as taught by Williamson in order to ensure that the lattice is able to operate in a manner that furthers the objective of the space mission (see Williamson, col. 3, lines 60-66).

Regarding claim 11, Pryor discloses the invention in claim 10, but does not appear to specifically disclose said structure being an optical mirror, an antenna reflector, a protective screen, a space habitat, or a structure for connecting satellites of a satellite constellation.
However, Williamson teaches said structure being an optical mirror, an antenna reflector, a protective screen, a space habitat, or a structure for connecting satellites of a satellite constellation (see again col. 3, lines 60-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rigid structure of Pryor such that said structure being an optical mirror, an antenna reflector, a protective screen, a space habitat, or a structure for connecting satellites of a satellite constellation as taught by Williamson in order to ensure that the lattice is able to operate in a manner that furthers the objective of the space mission (see Williamson, col. 3, lines 60-66).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 2006/0207189 A1), hereinafter Pryor, in view of Williamson et al. (US 3,913,105 A), hereinafter Williamson, as applied to claim 7 above, and further in view of Baudasse et al. (US 2002/0112417 A1), hereinafter Baudasse.
Regarding claim 8, Pryor as modified discloses the invention in claim 7, but does not appear to specifically disclose wherein the attachment of a tile on the lattice is reversible and implemented by cold welding by molecular adhesion, magnetic attachment, or by means of a clip, double-sided adhesive, or hook-and-loop strips.
However, Baudasse teaches wherein the attachment of a tile on the lattice is reversible and implemented by cold welding by molecular adhesion, magnetic attachment, or by means of a clip, double-sided adhesive, or hook-and-loop strips (para. [0051], regarding the flexible membrane 30 may be stiffened by transverse straps themselves fixed to the tape springs, for example by bonding, riveting, stapling or stitching; figs. 5a-5c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Pryor such that the cold-connection is implemented by stapling, clinching, magnetic fastening, or cold welding by molecular adhesion as taught by Baudasse in order to ensure that the framework can be connected a variety of different ways without using heat (see again Baudasse, para. [0051]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Slysh (US 4,337,560 A) in view of Pryor et al. (US 2006/0207189 A1), hereinafter Pryor.
Regarding claim 16, Slysh discloses a method for controlling, from the ground, a machine for manufacturing a structure in space (abstract, regarding an automated assembly, maintenance, and repair system for the construction of a large space structure; col. 21, lines 60-63, regarding the control is basically automatic and can be supervised by man, with computer backup, on the ground and/or in orbit; fig. 76), comprising the sending to the machine of a sequence of instructions (as shown in fig. 76).
Slysh does not appear to specifically disclose the instructions being configured for implementing the method according to claim 1.
However, Pryor teaches the method according to claim 1 as per the rejection of claim 1 detailed hereinabove.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Slysh such that the instructions are configured for implementing the method according to claim 1 as taught by Pryor in order to enable to method to be initiated remotely from a ground crew.

Allowable Subject Matter
Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647